Citation Nr: 0922375	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-02 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel







INTRODUCTION

The Veteran had active military service from September 1970 
to March 1972.  He also appears to have had periods of active 
duty for training during reserve service in the Army National 
Guard from 1972 to 2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which, in pertinent part, denied entitlement to 
service connection for right ear hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for right ear hearing 
loss.  He contends that his hearing loss is directly related 
to serving in artillery units for 18 years in which he was 
exposed to acoustic trauma during training exercises.  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21)(24); 38 C.F.R. § 3.6(a)(d).  
The competent medical evidence of record indicates that the 
Veteran may have a current right ear hearing loss disability.  
What appears to be reserve medical treatment records dated in 
May 2003 indicate that the Veteran had puretone thresholds of 
25 decibels at 1000 hertz, 35 decibels at 2000 hertz, 50 
decibels at 3000 hertz, and 35 decibels at 4000 hertz.  An 
uninterpreted private audiogram dated in March 2007 may also 
indicate that the Veteran has right ear hearing loss.  

The Veteran's separation examination dated in February 1972 
notes that the Veteran had audiometric testing of both ears.  
It was noted that he had no defects or diagnoses.  However, 
the Veteran's personnel records during his period of active 
duty service from September 1970 to March 1972 indicate that 
the Veteran's last duty assignment or major command was with 
an artillery battery.  The Veteran is competent to state 
whether he was exposed to loud noises during service.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Furthermore, 
the Board finds the Veteran's statements to be credible.  
Thus, his exposure to acoustic trauma during active service 
from September 1970 to March 1972 is conceded.

The Veteran contends that during training exercises he was 
exposed to acoustic trauma.  A January 2004 Army National 
Guard Retirement Points History Statement notes that the 
Veteran had reserve service with varying amounts of active 
duty service from 1972 to 2004.  The Veteran's Army National 
Guard personnel records are not of record.  The RO has made 
no attempt to obtain these records, which may indicate 
whether the Veteran was exposed to acoustic trauma during 
periods of ACDUTRA as he claims.  To ensure that VA has met 
its duty to assist the appellant in developing the evidence 
in support of his claim pursuant to 38 U.S.C.A. § 5103A, and 
to ensure full compliance with due process requirements, this 
case must be remanded so that the RO can comply with its 
mandated duty to assist by attempting to obtain the Veteran's 
personnel records from the Army National Guard.  

Furthermore, the record contains competent medical evidence 
indicating that the Veteran may have a current right ear 
hearing loss disability and exposure to acoustic trauma 
during active duty service from September 1970 to March 1972.  
However, there is insufficient medical evidence for the Board 
to decide the Veteran's claim and a VA medical examination 
must be provided to determine the nature and etiology of the 
Veteran's claimed right ear hearing loss disability.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's personnel records 
for periods as reflected by his January 
2004 Army National Guard Retirement Points 
History Statement.  In doing so contact 
the appropriate state adjutant general, 
National Personnel Records Center (NPRC), 
and the individual units the Veteran 
served with in the National Guard.  
Attempts should be made to obtain any and 
all DD-214s that the Veteran has been 
issued.  If a period of claimed service is 
found to be qualifying federal service and 
the Veteran had service involving 
artillery units as he claims, then concede 
his exposure to acoustic trauma for that 
period of active federal service.   

2.  Schedule the Veteran for a VA 
audiology examination to determine the 
nature and etiology of any current right 
ear hearing loss disability.  The examiner 
should conduct a thorough examination of 
the Veteran and provide an opinion as to 
whether it is at least as likely as not 
that any diagnosed right ear hearing loss 
disability is related to acoustic trauma 
during active service from September 1970 
to March 1972, or any other period of 
qualifying active federal service as 
determined by the RO.  
The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
concede that the Veteran was exposed to 
acoustic trauma during his period of 
active service from September 1970 to 
March 1972 and any other period of 
qualifying active federal service as 
determined by the RO.  A complete 
rationale must be provided for all 
opinions.

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


